Citation Nr: 0910136	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches, to 
include as secondary to tinnitus.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for vertigo with 
dizziness.

6. Entitlement to service connection for anxiety with 
depression, to include as secondary to bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1953 to February 1955.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in October 2006 when it was remanded for 
further development.


FINDINGS OF FACT

1. In the Board's October 2006 remand, and in correspondence 
dated in November 2006 from the Appeals Management Center 
(AMC) in Washington, DC, further evidence was sought from the 
appellant in connection with his instant claims of service 
connection; in the Board's October 2006 remand, the appellant 
was advised of the consequences of a failure to respond to a 
request for the evidence sought.

2. The appellant has failed to respond to AMC and Board 
requests for further evidence essential for a proper 
determination on the matters at hand.


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeals within one year, the appellant has 
abandoned his claims.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.158 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, a May 
2006 letter provided certain essential notice prior to the 
readjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this 
letter informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

Regarding the duty to assist, the RO has obtained all 
pertinent identified and available treatment records.  The 
Veteran was scheduled for VA examinations in March 2006 and 
June 2008.  He failed to report for these examinations.  
[Notably, in a May 2008 statement, he indicated he could not 
attend the June 2008 examinations; however, he did not 
provide a reason why he could not attend.]  As explained 
below, further pertinent evidence appears to be outstanding.  
However, such evidence may not be obtained without the 
Veteran's cooperation.  VA's duty to assist is met.

B.	Legal Criteria, Factual Background, and Analysis

In October 2006, the Board found that the record required 
clarifying information regarding hearing loss, tinnitus, 
headaches, sinusitis, vertigo, and anxiety with depression 
and remanded the instant claims to the AMC for further 
development.  In November 2006 correspondence, the AMC 
requested that the appellant provide additional evidence 
pertaining to post-service treatment for these disabilities.  
The correspondence further requested that he complete 
enclosed VA Form 21-4142 for VA to obtain the medical 
records.  This letter was mailed to the appellant's current 
address of record; it was not returned to the AMC as 
undeliverable.  To date, he has not responded.

The Board observes that the October 2006 remand, in addition 
to citing 38 C.F.R. § 3.158(a), advised the Veteran that the 
requested records were pertinent to his claims as they might 
shed light on the nature and etiology of the Veteran's 
disabilities.  Where evidence requested in connection with an 
original claim is not furnished within one year after the 
date of the request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  38 C.F.R. § 3.158(a).

As noted, the appellant did not respond to requests for 
information within one year of the November 2006 request, nor 
did he request an extension of time to provide the 
information.  It has now been over two years since the 
November 2006 letter and he still has not provided a 
response.  It is also notable that the Veteran failed to 
report for March 2006 and June 2008 VA examinations without 
providing cause for his failure to report.

The facts of this case are clear.  The appellant has failed 
to respond to requests for information essential for the 
proper adjudication of his claims.  Attempts to contact him 
have been made at his known address.  He has not provided VA 
the sought after information (i.e., additional information 
pertaining to post-service treatment he has received in 
association with his alleged disabilities).  He was advised 
of the consequences of a failure to provide the information, 
but still ignored the request.  The controlling regulation in 
these circumstances, 38 C.F.R. § 3.158(a), is unambiguous, 
and mandates that the claims will be dismissed.  Under these 
circumstances, the Board has no recourse but to conclude that 
the Veteran has abandoned his claims.  See Hyson v. Brown, 5 
Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A Veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

As the Veteran has abandoned the claims at issue, there 
remain no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.




ORDER

The appeals to establish entitlement to service connection 
for bilateral hearing loss, tinnitus, headaches, sinusitis, 
vertigo with dizziness, and anxiety with depression are 
dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


